JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App. R. 11.1(E) and Loc. R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct. R.Rep.Op. 3(A).
Defendant-appellant Anthony Moore appeals the judgment of trial court that adjudicated him a sexual predator. Because we conclude that Moore's assignment of error is without merit, we affirm the judgment of the trial court.
In 1993, Moore pleaded guilty to attempted rape of a thirteen-year-old girl. The trial court sentenced him to a prison term of five to fifteen years. On February 20, 2004, after conducting a hearing pursuant to R.C. 2950.09(B), the trial court adjudicated Moore a sexual predator.
Moore's sole assignment of error is that the trial court's adjudication of him as a sexual predator was against the manifest weight of the evidence. During a sexual-predator hearing, a trial court must consider the evidence and the factors listed in R.C. 2950.09(B)(3) to determine whether the state has proved clearly and convincingly that an offender is a sexual predator.1 After reviewing the record, we conclude in this case that the trial court's conclusion that Moore was a sexual predator was not against the manifest weight of the evidence. The assignment of error is not well taken, and the judgment of the trial court is therefore affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App. R. 27. Costs shall be taxed under App. R. 24.
Hildebrandt, P.J., Gorman and Sundermann, JJ.
1 R.C. 2950.09(B)(4).